Case 1:06-cr-00611-JSR Document 80 Filed 07/31/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ORDER

 

UNITED STATES

06 CR 611(JSR)

VS.

Paul Leos Tseng

 

 

 

To: U.S. Marshals Office

It is hereby ordered : that defendant, Paul Leos Tseng , Reg # (59008) -054, be released from
custody, subject to the following supervised release conditions: 1) that Tseng abide by the standard
supervised release conditions; 2) that within 72 hours of release, Tseng contact the U.S. Probation
Office by phone for specific reporting instructions; 3) that Tseng reside at his parents’ residence and be
confined to the home -- except when attending medical appointments, job training, or other activities
expressly approved in advance by the U.S. Probation Office -- until May 10, 2021; and 4) that Tseng
thereafter serve five years of supervised release on the terms and conditions specified in the original
judgment.. The U.S. Marshals are to release the defendant unless any pending warrants, detainers or

other issues are encountered.

 

SLO MA.

Ubited States Dfstifct Judge

/a, /oe@
[ /

Date

 

 
